                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


JOSHUA SNYDER,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:18-1438

WESTERN REGIONAL JAIL AUTHORITY;
CAPTAIN ALDRAGE;
CAPTAIN SAVILLA;
ANY C.O. THAT HAS WORKED IN A5 SECTION;
OFFICER RACER; and
OFFICER THEISON,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the complaint be dismissed, without prejudice, for failure to prosecute and for

failure to comply with court orders, and that this action be removed from the docket of the court.

Neither party has filed objections to the Magistrate Judge’s findings and recommendation.1

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and ORDERS that the complaint be DISMISSED, without prejudice, for




       1
         The Proposed Findings and Recommendation was returned marked undeliverable. The
Clerk of Court has no current address for Plaintiff.
failure to prosecute and for failure to comply with court orders, and that this action be REMOVED

from the docket of the court, consistent with the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:        September 12, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
